DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 15/187,751 filed on June 20, 2016 now U.S. Patent No.10,238,644, which is a Division of U.S. Application No. 13/568,003 filed on 08/06/2012 now U.S. Patent No. 9,370,509 which is a Continuation of U.S. Application No.13/181,499 filed on 07/12/2011 now U.S. Patent No. 8236816 which is a Continuation of U.S. Application No. 12/636,613 filed on 12/11/2009 which claims priority to U.S. Provisional No. 61/205,145 filed on 01/15/2009, U.S. Provisional No. 61/144,731 filed on 01/14/2009 and U.S. Provisional No. 61/139,536 filed on 12/19/2008.

Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed on April 29, 2021.  Claims 1-19 are canceled.  Claims 20-34 are currently pending and presented for examination.

Response to Arguments

The terminal disclaimer filed on April 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,238,644 9,492,682 9,370,509 8,299,109 8,236,816 and 8,222,270 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the previous double patenting rejections over U.S. Patent Nos. 10,238,644 9,492,682 9,370,509 8,299,109 8,236,816 and 8,222,270 are hereby withdrawn.
Applicant’s arguments with respect to the double patenting rejection over U.S. Patent No. 9,072,876 have been fully considered but are found not persuasive.
Applicant argues that the pending claims and the claims of U.S. Patent No. 9,072,876 are patentably distinct from one another and thus a terminal disclaimer is not necessary.
This argument is found not persuasive since the claims of the instant application claim a method of treating actinic keratoses (AK) in an immunocompetent adult patient in need thereof in a six week treatment course, the method comprising: (a) topically applying a 2.5% (w/w) imiquimod composition once daily to the full face or balding scalp of the immunocompetent adult patient over a first two-week treatment period; and (b) topically applying a 2.5% (w/w) imiquimod composition once daily to the full face or balding scalp of the immunocompetent adult patient over a second two-week treatment period; and wherein the first treatment period and the second treatment period are 
The claims of U.S. Patent No. 9,072,876 claim a method of treating a patient having a dermal and/or mucosal-associated condition such as actinic keratosis (claim 10) comprising the application of an imiquimod cream in an effective amount such as about 2.5% w/w (claims 5 and 24) wherein the imiquimod is applied to the treatment area for actinic keratosis once daily in accordance with a 2X2X2 week treatment regimen (claim 16).
Even though the claims of U.S. Patent No. 9,072,876 do not specifically recite the patient is immunocompetent as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to treat all patients in need thereof including immunocompetent patients since the claims of U.S. Patent No. 9,072,876 do not recite treating only immunocompromised patients.  Thus one would necessarily contemplate the treatment of patients having a normal immune system.  Thus the cited claims of the instant application are clearly obvious over the cited claims of U.S. Patent No. 9,072,876 and therefore not patentably distinct.
Accordingly, the previous double patenting rejection over U.S. Patent No. 9,072,876 is hereby maintained and reproduced below.
This action is FINAL.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 16-18 and 24 of U.S. Patent No. 9,072,876 B2 (herein referred to as ‘876).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claim of the instant application and the cited claims of ‘876 are drawn to topically applying a composition comprising 2.5% (w/w) imiquimod for the treatment of actinic keratosis in a 2X2X2 treatment regimen.


Please note that Applicant is requested to provide information on any additional known Patents or Patent applications related to imiquimod formulations and/or methods of using said formulations that are not included above and that have the same Assignee and/or Inventors. 

Conclusion
Claims 20-34 are rejected.  Claims 1-20 are cancelled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM